                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         SOUTHERN DIVISION

UNITED STATES OF AMERICA

v.                                              CAUSE NO. 1:18CR141-LG-RHW-1

TARYN GOIN NAIDOO

 ORDER GRANTING GOVERNMENT’S MOTION IN LIMINE REGARDING
           ADMISSIBILITY OF TRADE INSCRIPTIONS

      BEFORE THE COURT is the [60] Motion in Limine Regarding Admissibility

of Trade Inscriptions filed by the United States of America (“the Government”). The

Motion seeks a pretrial determination that the trade inscriptions affixed to various

electronic devices seized from the defendant’s home are self-authenticating and

admissible at trial. The defendant has not filed a response, and the time to do so

has since run. The Court accordingly treats the Motion as unopposed. Having

considered the Motion and relevant law, the Court finds that the Government’s

Motion in Limine Regarding Admissibility of Trade Inscriptions should be granted.

      The [32] Superseding Indictment in this case charges Mr. Naidoo with three

counts of possession of child pornography, each in violation of 18 U.S.C. §§

2252(a)(4)(B) and (b)(2). Trial is set for January 6, 2020. The child pornography

allegedly in his possession is stored on various electronic devices, including two

memory cards and an external hard drive.

      On December 3, 2019, the Government filed the instant Motion in Limine

Regarding Admissibility of Trade Inscriptions. The Government asks the Court to
preemptively determine that these devices are self-authenticating to the extent that

they have traveled in interstate and foreign commerce. The two memory cards and

external hard drive are inscribed with their place of manufacture: the 16GB

Sandisk SD Card bears the mark “MADE IN CHINA,” the Lexar 64GB SDXC Card

bears the mark “MADE IN KOREA,” and the blue WD My Passport Ultra external

hard drive bears the mark “Product of Thailand.”

      Under Federal Rule of Evidence 902, certain items of evidence are deemed

self-authenticating; “they require no extrinsic evidence of authenticity in order to be

admitted.” Fed. R. Evid. 902. One such category of self-authenticating evidence is

trade inscriptions and the like: “An inscription, sign, tag, or label purporting to have

been affixed in the course of business and indicating origin, ownership, or control.”

Id. (7). The inscriptions on the two memory cards and external hard drive are

inscriptions purportedly affixed in the course of business that indicate origin.

      The Fifth Circuit has yet to determine whether a manufacturer’s inscription

stating a product’s country of origin is a hearsay statement or merely

circumstantial physical evidence. See United States v. Saguil, 600 F. App’x 945, 947

(5th Cir. 2015). But such an inscription is admissible in either case. See id. at 946-

47. If it is a hearsay statement, “the inscription satisfies the residual exception” of

Federal Rule of Evidence 807 because “[i]t has ‘equivalent guarantees of

trustworthiness’ as the guarantees of Federal Rules of Evidence 803 and 804

because such inscriptions are required by law, 19 U.S.C. § 1304(a), and false

designations of origin give rise to civil liability, 15 U.S.C. § 1125.” Id. at 947. The



                                           -2-
inscription is also more probative of whether the video camera traveled in interstate

or foreign commerce than any other evidence that could be obtained through

reasonable efforts. Id. If the inscription is instead circumstantial physical evidence

not subject to the hearsay rule, “the manufacturer’s inscription would be sufficient

to show the requisite nexus with interstate commerce.” Id.

         Thus, absent some other basis for deeming the trade inscriptions on the

defendant’s electronic storage devices inadmissible,1 the Court finds them to be self-

authenticating as to their origin of manufacture and admissible with a proper

foundation.

         IT IS THEREFORE ORDERED AND ADJDUGED that the [60] Motion in

Limine Regarding Admissibility of Trade Inscriptions filed by the United States of

America is GRANTED. The trade inscriptions on the defendant’s electronic storage

devices are self-authenticating as to their origin of manufacture and, under Federal

Rule of Evidence 902(7), accordingly need no extrinsic evidence of authenticity in

order to be admitted at trial.

         SO ORDERED AND ADJUDGED this the 20th day of December, 2019.

                                                 s/   Louis Guirola, Jr.
                                                 LOUIS GUIROLA, JR.
                                                 UNITED STATES DISTRICT JUDGE




1   And the defendant filed no response in opposition to this Motion.
                                           -3-
